Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-20 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a hand cropping tool for modifying plant growth in a controlled manner as claimed in detail, especially the feature of a hand cropping tool first arm member comprising a first handle portion and a first jaw portion comprising a first curved surface at least partially covered by a first deformable material and a second arm member comprising a second handle portion and a second jaw portion comprising a second curved surface at least partially covered by a second deformable material. Applicant’s arguments were persuasive because they showed that Woods-Hunter in view of Collins Jr. neither discloses nor suggests the hand cropping tool first and second arm members as provided by claims 1 and 11. Woods-Hunter in view of Collins Jr. teaches first and second arm members but not comprising handle jaw portions comprising curved surfaces at least partially covered by deformable material; thus, Woods-Hunter in view of Collins Jr. do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643